DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-12, 14, 17-20, and 22-23  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Adahan (US 20070179460 A1).
Regarding claim 1, Adahan teaches an apparatus for negative-pressure treatment (vacuum system (10)), the apparatus comprising: an enclosure (pump head (14) comprising of flexible diaphragm (24) and working chamber (29)) having a variable volume (working pump chamber (29) having variable pump volume (P), see Paragraph [0083]), a port (nipple (65) connected to conduit (16)) and an actuation surface (suction cup (25)): a first one-way valve 
	Regarding claim 2, Adahan teaches the apparatus of claim 1, further comprising a vented container fluidly coupled to the second one-way valve (waste container (31) can be vented to external ambient air, see last line of Paragraph [0048]).
	Regarding claim 3, Adahan teaches the apparatus of claim 1, further comprising an actuator driver coupled to the actuator (rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12).
	Regarding claim 5, Adahan teaches the apparatus of claim 3, wherein the actuator driver comprises an electric motor (electric motor (39), see Paragraph [0082] line 4).
Regarding claim 7, Adahan teaches the apparatus of claim 5, further comprising a battery electrically coupled to the electric motor (battery pack (41) for powering the motor, see Paragraph [0082] line 4-5).
Regarding claim 10, Adahan teaches the apparatus of claim 1, further comprising a dressing fluidly coupled to the first one-way valve (enclosure (12) is in direct fluid communication with the pump inlet port (19) with the one way valve mentioned previously, see Paragraph [0086]).
[AltContent: arrow][AltContent: textbox (Detachably coupled)]
    PNG
    media_image1.png
    491
    653
    media_image1.png
    Greyscale
Regarding claim 11, Adahan teaches the apparatus of claim 1, wherein the actuator is detachably coupled to the actuation surface (suction cup (25) is releasably engaging with respect to said smooth surface (55) of reciprocating mechanism (27))(see below).

Regarding claim 12, Adahan teaches the apparatus of claim 1, wherein the actuator is fluidly isolated from the variable volume (as shown in Figure 1).
Regarding claim 14, Adahan teaches the apparatus of claim 1, wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
Regarding claim 17, Adahan teaches an apparatus for negative-pressure treatment (vacuum system (10), the apparatus comprising: a dressing (wound enclosure (12)); an 
Regarding claim 18, Adahan teaches further comprising an actuator (reciprocating mechanism (27)) configured to apply a linear force to the actuation surface (a crank and a reciprocating head (26) coupled to a rod, is provided within the housing (52) for converting the rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12).
Regarding claim 19, Adahan teaches wherein the actuator configured to be decoupled from the enclosure (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]).
Regarding claim 20, Adahan teaches wherein the enclosure is configured to maintain a therapeutic negative pressure in the dressing (a passive pressure regulation system can be used to set within a variable range or being within a predetermined threshold, see Paragraph [0021]).
Regarding claim 22, Adahan teaches wherein the actuator is an electro-mechanical actuator (the electric motor (39) used for reciprocating motion for reciprocating head (26), see 
Regarding claim 23, Adahan teaches wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 20070179460 A1) in view of McNeil et al. (US 4710165 A).
Regarding claim 4, Adahan teaches the apparatus of claim 1, further comprising: an actuator driver coupled to the actuator (rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12). However, Adahan does not 
McNeil et al. teaches suction/collection device (see abstract) comprising a circuit board (62) configured to periodically operate the actuator driver to apply the linear force to the actuation surface through the actuator (the circuit provides fractional power to the pump motor (80) allowing the frequency control of duty cycle to be set any desired level, see Col.6 lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to take the negative pressure treatment apparatus of Adahan and further include a circuit board configured to periodically operate the actuator driver to apply the linear force to the actuation surface through the actuator, as taught by McNeil et al. McNeil et al. teaches by allowing the circuit to control the actuator driver it provides more accurate and precise suction levels over the range desired by practitioners, see Col.4 lines 9-15).
Regarding claim 8, Adahan teaches all of the limitations mentioned above, as in claim 7. However, Adahan does not expressly teach wherein the circuit board is further configured to receive a voltage feedback signal from the electric motor.
McNeil et al. teaches wherein the circuit board is further configured to receive a voltage feedback signal from the electric motor (circuit (62) can provide closed looped feedback to sense motor overload, see Col.7 lines 6-8).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the electric motor of Adahan and further include 
Regarding claim 9, Adahan teaches all of the limitations mentioned above, as in claim 3. However, Adahan does not expressly teach wherein the actuator driver comprises a solenoid valve.
McNeil et al. teaches wherein the actuator driver comprises a solenoid valve (solenoid valve can be used for intermittent suction, see Col. 4 line 33).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the actuator of Adahan and further include a solenoid valve for intermittent suction, as taught by McNeil et al. McNeil et al. teaches that the solenoid valve would allow the suction device to be self-contained, small, lightweight, wearable and deliver precise, variable rates of suction (see Col. 4 lines 16-19).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 20070179460 A1) in view of Eddy et al. (US 20170319758 A1).
Regarding claim 6, Adahan teaches all of the limitations mentioned above, as in claim 5. However, Adahan does not expressly teach wherein the electric motor is a gear motor.
Eddy et al. teaches wherein the electric motor is a gear motor (gear drive train (260), see Figure 19).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the electric motor of Adahan and incorporate a 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan and McNeil, as applied to claim 4, and in further view of Eddy et al. (US 20170319758 A1).
Regarding claim 13, modified Adahan teaches all of the limitations mentioned above, as in claim 4. However, modified Adahan does not expressly teach wherein the circuit board is fluidly isolated from the variable volume.
Eddy et al. teaches wherein the circuit board is fluidly isolated from the variable volume (O-ring seal (19) provided between lower shell (17) and canister (20) so as to prevent the contents of canister from leaking outside of housing (12) and canister, see Figure 8-11).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the circuit board of modified Adahan and further incorporate wherein the circuit board is fluidly isolate from the variable volume. It would be inherent to separate any fluids from the circuit board in order for proper function. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 20070179460 A1).
Regarding claim 21, Adahan teaches all of limitations mentioned above, as in claim 20. However, Adahan does not expressly teach wherein the therapeutic negative pressure is in a range of about 115 mmHg to about 135 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Adahan to have a therapeutic .
Claims 15-16 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 20070179460 A1) in view of Gross (US 5549584 A).
Regarding claim 15, Adahan teaches all of the limitation mentioned above, as in claim 1. However, Adahan does not expressly teach wherein the enclosure comprises concertinaed sides.
Gross teaches wherein the enclosure comprises concertinaed sides (bellows (12), see Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the enclosure of Adahan with concertinaed sides and include it into the enclosure, as taught by Gross. Gross teaches that a bellows (having concertinaed sides) enclosure can be useful for removing exudate from different wound types, 
Regarding claim 16, Adahan teaches all of the limitation mentioned above, as in claim 1. However, Adahan does not expressly teach wherein the enclosure is a bellows. 
Gross teaches wherein the enclosure is a bellows (12).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Regarding claim 24, Adahan teaches all of the limitation mentioned above, as in claim 17. However, Adahan does not expressly teach wherein the enclosure comprises concertinaed sides.
Gross teaches wherein the enclosure comprises concertinaed sides (bellows (12), see Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the enclosure of Adahan with concertinaed sides and include it into the enclosure, as taught by Gross. Gross teaches that a bellows (having concertinaed sides) enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
claim 25, Adahan teaches all of the limitation mentioned above, as in claim 17. However, Adahan does not expressly teach wherein the enclosure is a bellows.
Gross teaches wherein the enclosure is a bellows (12).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Claims 27-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (US 20070179460 A1) in view of Locke et al. (US 20140200535 A1).
Regarding claim 27, Adahan teaches a method of providing negative-pressure treatment to a tissue site (see Paragraph [0057]), the method comprising: placing a cover over the tissue interface (wound enclosure (12) is placed over the wound site, see paragraph [0095], lines 9-10); sealing the cover to an attachment surface peripheral to the tissue site (wound enclosure (12) has an outer perimeter (51) that is sealable to the periphery of the wound area on the body (34), see Paragraph [0080]); detachably coupling the enclosure to an actuator (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]); extending the actuator (reciprocating mechanism (27)) to apply a linear force on the enclosure to compress the variable volume (a crank and a reciprocating head (26) coupled to a rod, is provided within the housing (52) for converting the rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12).; and retracting the actuator to remove the linear force from the enclosure to allow the 
Locke et al. teaches placing a tissue interface proximate to the tissue site (pressure distribution manifold (110)); fluidly coupling the tissue interface to an enclosure having a variable volume (dressing (202) is fluidly coupled with manifold (110) and reduce pressure source (210)); fluidly coupling a container to the tissue interface through the enclosure (dressing (202) is fluidly coupled with manifold (110) and canister (204)).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative therapy apparatus of Adahan and further include placing a tissue interface layer before placing the cover on the wound site; fluidly coupling the tissue interface layer to the enclosure of variable volume and the container, as taught by Locke et al. Locke et al. teaches the tissue interface layer can be used to distribute reduce pressure to a tissue site or improve distribution of fluids removed from a tissue site, see Paragraph [0036]).
Regarding claim 28, Adahan teaches wherein the actuator is fluidly isolated from the variable volume (as shown in Figure 1).
Regarding claim 29, Adahan teaches wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
claim 31, Adahan teaches wherein compressing the variable volume expels fluid through a one-way valve to the container (fluids and other exudate materials in the wound are drawn and carried through the conduit (12) and conduit (67) directly to the inlet port (19), through the pump working chamber (29) which is at a below-ambient, or negative, pressure when operating), and out of the outlet port (20) to the container ((31), see Paragraph [0095])
Regarding claim 32, Adahan teaches further comprising decoupling the enclosure from the actuator (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan and Locke et al., as applied to claim 27 above, and further in view of Gross (US 5549584 A).
Regarding claim 30, Adahan teaches all of the limitations mentioned above, as in claim 27. However, Adahan does not expressly teach wherein the enclosure is a bellows.
Gross teaches wherein the enclosure is a bellows (12).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (3/8/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781